Citation Nr: 1717349	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-06 223	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for total blindness.

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for a urinary disorder, variously claimed as a kidney disorder and a urinary bladder disorder.

4.  Entitlement to service connection for a gallbladder disorder.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a higher initial rating for bilateral hearing loss, currently evaluated as 40 percent disabling from August 23, 2013.

8.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to non-service-connected disability pension.

10.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another or on account of being housebound.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served with the United States Armed Forces during World War II as a verified member of the recognized guerillas from October 4, 1944 to May 31, 1945 (11/18/99 VBMS Military Personnel Record).

This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2013, June 2015, November 2014, and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Commonwealth of the Philippines.

The October 2013 decision, in pertinent part, denied entitlement to service connection for a peptic ulcer, a urinary tract infection (claimed as a kidney disorder), and SMC.

The November 2014 rating decision granted service connection for bilateral hearing loss, that was assigned an initial 40 percent rating from August 23, 2013.  

The June 2015 rating decision denied entitlement to service connection for total blindness, a TDIU, and non-service-connected disability pension.

The January 2016 rating decision denied entitlement to service connection for a gallbladder disorder, arthritis, hypertension, and a urinary bladder disorder.


FINDING OF FACT

On April 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested (4/7/17 VBMS Correspondence).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







ORDER

The appeal is dismissed.



		
                                                ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


